Title: To Alexander Hamilton from William S. Smith, 10 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade January 10th. 1800.
          
          I have given the necessary order to Colo. Ogden to proceed to new york, and assist the Adjutant General in forming regulations for the Army, agreably to your Letter of the 7th. I hope your Letter to Lt. Vrooman, directed him to join the Regt. did I know the place of his residence, I would address him, we are much in want of officers to do the duties of the Camp, particularly as the long standing of the General Court Martial of which Lt. Colo. Ogden is President, has thrown the weight of duty on a few—
          considering the Arrangement made, relative to Colo. Ogden for the Winter, I conclude, that Court Martial will — necessarily disolved—I would mention, Major — as a proper Officer, to preside at the next Court, to be appointed, and take the liberty of observing, that it would accommodate the service much, if in the General Orders appointing the Court, you will allow me to organize it, when the Prisoners & the Evidences are on the Ground ready for tryal—without such an arrangement, 13 officers who are enrolled on Court martial, too generally do other duty with reluctance, to the injury of themselves & their Men—and the inconvenience of others who are not of the Court, upon whome all the duty falls, my present arrangement, embraces a field officer of the day & a Capt. of the night, two subalterns, Guards, three subs: on police duty—& a fatigue party from each regiment superintended by a Capt or Sub as may be, to form the parade, & cut off the stumps, & the digging of a Well for each regiment in the rear of the police Hutt of each, which will give us water at hand in case of fire, and contribute to the health of the men, in furnishing purer water, than the Brook in our rear, flooded from the Hills, by rains & snow-water—from the necessary employment of officers, I should wish if consistent, the number of the Court, might be diminished—It becomes my duty, to suggest the propriety of orders being given to the Contractor, to advertise for proposals for the delivery of wood, at this Cantoonment, I doubt not, it can be procured cheap, & I have no doubt, but we shall want a supply before the winter is over, tho’ I have economised the fuel as much as possible, having ordered all the brush made up into small fasscines, upon military Cradles, it has also had a tendency to practice the men, in that part of a soldiers duty which may be useful & is essential for them to Know, in case of the erecting of Works &c
          Enclosed is a Letter from Major Fondy, its Contents I submit to your Judgement and approbation at the same time of observing that, I think he has done well in getting a good man for a bad one, but I hesitate in sanctioning the exchange, without your approbation—
          I have the Honor to be Sir with great respect Your most Obedt Humble Sert.
          
            W. S. Smith 12th. Rgt
          
        